Teuly, J.,
delivered tbe opinion of tbe court.
Tbe mere fact tbat one of tbe grand jurors who returned tbe indictment against appellant was disqualified cannot avail when presented by motion to quash after tbe indictment bas been found and returned into court. Code 1892, § 2375, practically .in its present form, bas been tbe law of this state for nearly fifty years, and an unbroken line of decisions construing it have uniformly held tbat an appellant desiring to táke advantage of any lack of qualification on tbe part of any grand *508juror or any number of grand jurors must submit a challenge at and before the impaneling of tbe grand jury; otherwise the impaneling is conclusive evidence of its competency and qualification. The section recognizes no difference in the disqualification of grand jurors. Whether this disqualification is predicated of bias or prejudice towards the party whose case is to be investigated, or whether the incompetency arises on account of residence, from lack of qualification as an elector, or other cause, the result is the same. Nor can it avail a defendant indicted that he was not advised that his case was to come before the grand jury for investigation. The section is intended to cut off all objections by every person, unless preferred at the time pointed out therein — that is, before the grand jury has been sworn and impaneled- — or unless the challenge be to the array and be predicated of fraud. The reasons which necessitated the adoption of this statute have been clearly pointed out in decisions of this court heretofore, and we deem repetition thereof unnecessary, further than to say that any other rule would render the execution of the criminal laws so difficult as to practically prevent their enforcement. It would rarely happen that after indictment a party indicted, especially if for a crime of any degree of notoriety, would not be able to raise some objection to some member of the grand jury panel, either of prejudice or bias, previous expression of opinion, incompetency, or disqualification, and the time of the court would be consumed in the determination of collateral issues thus presented. The welfare of society depends largely on the enforcement of the criminal laws of the state, and this and the orderly dispatch of business demand a continued strict adherence to the construction heretofore placed on this section. Head v. State, 44 Miss., 731; Durrah v. State, Id., 789; Fulcher v. State, 82 Miss., 630 (35 South. Rep., 170); Lienburger v. State (Tex Civ. App.), 21 S. W., 608.

Affirmed.